Citation Nr: 0507163	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-03 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability as secondary to the service-connected residuals of 
spinal meningitis.

2.  Entitlement to service connection for sinusitis as 
secondary to the service-connected residuals of spinal 
meningitis.

3.  Entitlement to service connection for bilateral hearing 
loss as secondary to the service-connected residuals of 
spinal meningitis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The veteran had active military service from May 1990 to 
December 1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Atlanta, 
Georgia, Regional Office (RO), of the Department of Veterans 
Affairs (VA).  In January 2004, the Board issued a 
Decision/Remand.  In that action, the Board concluded that 
the evidence did not support an evaluation in excess of 20 
percent for the service-connected left knee disability.  The 
Board did assign a separate compensable evaluation for 
degenerative arthritis of the left knee.  The Board remanded 
the four remaining issues as noted on the title page for the 
purpose of obtaining additional medical information.  

During the course of the Remand, the RO granted service 
connection for headaches secondary to residuals of spinal 
meningitis, and assigned a 30 percent disability evaluation.  
The RO did this through the issuance of a rating decision 
dated September 30, 2004.  The Board finds that the grant of 
service connection for headaches constitutes a full award of 
the benefit sought on appeal with respect to that issue.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The case 
is currently before the Board for appellate review regarding 
the remaining issues.  




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  The veteran has not been diagnosed as suffering from a 
ratable bilateral eye disability.

3.  VA audiological test results do not show puretone 
thresholds, at 500, 1000, 2000, 3000, and 4000 Hertz, at 40 
decibels or greater; or auditory thresholds for at least 
three of the frequencies at 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test at less than 
94 percent in each ear.

5.  Although the veteran suffers from occasional 
manifestations associated with sinusitis, he has not been 
diagnosed as currently having sinusitis, and medical evidence 
etiologically linking any manifestations to the veteran's 
military service or a service-connected disability has not 
been presented.  


CONCLUSIONS OF LAW

1.  The veteran's bilateral eye disability is not a 
disability for VA compensation purposes.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

2.  The veteran does not have a hearing loss disability for 
VA compensation purposes and service connection for a 
bilateral hearing loss is not warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310, and 
3.385 (2004).

3.  Sinusitis was not incurred in or aggravated by active 
service or the result of a service-connected disorder.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claims addressed in this 
decision, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate the claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims involving service connection by means of the 
discussions in the original rating decision, the statement of 
the case (SOC), the supplemental statements of the case 
(SSOCs), and the Board's January 2004 Decision/Remand.  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that he was actually suffering from the claimed disabilities 
and that the disabilities were related to or caused by his 
military service and/or a service-connected disability.  In 
other words, the veteran was told that he had to show that he 
now has ratable disabilities of the eyes, ears, and sinuses, 
and that these disabilities were caused by the meningitis the 
veteran suffered therefrom while he was in the military.  
Alternatively, he was informed that he must show that his 
current disabilities were related to his military service in 
some manner.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA also 
informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that the veteran has undergone a 
recent physical examination to determine the nature and 
etiology of the claimed disabilities.  Those examinations 
were accomplished in accordance with the instructions given 
by the Board in its Decision/Remand of January 2004.  Given 
the foregoing, the Board finds that the RO has substantially 
complied with the duty to procure an examination of the 
veteran and the Board's remand instructions.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  It 
seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his 
claims, the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone an examination so that the VA would have a complete 
picture of the veteran's various disabilities.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the initial AOJ decision was made after 
November 9, 2000, the date the VCAA was enacted.  In 
reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
completeness of the VCAA notice requirement with regard to 
the issues discussed on appeal was harmless error.  In a 
letters to the veteran, dated March 2001 and January 2004, 
along with the SOC and the SSOC, the RO informed him of what 
information he needed to establish entitlement to service 
connection.  The veteran was further told that he should send 
to the RO information describing additional evidence or the 
evidence itself.  The letters satisfy the VCAA content-
complying notice.  The claimant and his representative have 
been provided with every opportunity to submit evidence and 
argument in support of the veteran's claims and to respond to 
VA notices.  Therefore, to decide the issues addressed in 
this decision would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his service-connection claims.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, an SOC, the SSOC, and the accompanying notice 
letters, VA satisfied the fourth element of the notice 
requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claims as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection.  He has, by information 
letters, a rating decision, an SOC, and an SSOC, been advised 
of the evidence considered in connection with his appeal and 
what information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

The record reflects that in October 1992, while the veteran 
was in service, he was hospitalized and treated for 
meningococcal meningitis.  He was kept in hospital for 
approximately two weeks, placed on convalescent leave for two 
weeks, and put on limited duty, for physical training 
purposes, for 30 days.  Prior to his release from active 
duty, the veteran underwent a physical; that physical was 
accomplished in July 1995.  At that time, he was not 
diagnosed as suffering from disabilities of the eyes, ears, 
or sinuses.  The veteran remained on active duty until 
December 1995.  

Following discharge from the service, the veteran filed 
claims for service connection for bilateral hearing loss, a 
bilateral eye disability, and sinusitis.  He asserted that 
these three conditions were the result of his bout with 
meningitis while in service.  

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) 
(2004), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2004).  The United 
States Court of Appeals for Veterans Claims (Court), has held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

With respect to the veteran's claims, the Court has held that 
". . . where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (The Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

I.  Bilateral Eye Disorder

The record reflects that in March 2002, the veteran underwent 
an examination of his eyes in order to determine whether the 
veteran was suffering from disabilities that could be 
attributed to the meningitis the veteran experienced while he 
was in service.  After finishing the examination, the doctor 
diagnosed the veteran as having myopia with a stigmatism.  
The examiner did not relate this finding with the veteran's 
military service nor did he assert that the myopia with a 
stigmatism was a residual of meningitis.  

Another examination was performed in January 2004.  The 
examination found that the veteran light sensitive due to 
normal myopia.  Additionally, the examiner opined that the 
veteran's myopia and light sensitivity was not due the 
veteran's service or any condition from which he might have 
suffered therefrom while he was serving.  Moreover, the 
examiner concluded that the veteran's light sensitivity was 
due to the veteran's wearing of contact lenses and the myopia 
was due to normal physiological changes to his eyes.  

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation governing the award of 
compensation benefits.  38 C.F.R. § 3.303(c) (2004).  That 
is, in the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including hyperopia, presbyopia, myopia, and 
astigmatism, even if visual acuity decreased in service, as 
this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9 (2004).

As such, regardless of the character or quality of any 
evidence that the veteran could submit, the veteran's myopia 
with stigmatism cannot be recognized as a disability for VA 
compensation.  Because the veteran's condition is not a 
disease or injury, there is no legal basis upon which to 
grant entitlement to service connection for refractive error.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(c), 
4.9 (2004).

In this case, the facts are not in dispute, and application 
of the law to the facts is dispositive.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

II.  Bilateral Hearing Loss

The veteran claims that he now suffers from bilateral hearing 
loss, that he has suffered from a hearing loss since he had 
meningitis, and now asks that VA compensation benefits be 
awarded for this reported disability.  For hearing 
disabilities, the regulations further provide that impaired 
hearing will be considered to be a disability for the 
purposes of applying the laws administered by VA "when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent".  38 C.F.R. § 3.385 (2004).

Prior to the veteran's separation from active duty in 1995, 
he underwent an audiological examination.  The examination 
produced the following results (pure tone thresholds in 
decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
20
15
10
10
15

A hearing loss of either ear was not reported on the 
examination report.  

In conjunction with the veteran's claim, and as a result of 
the Board's Decision/Remand of January 2004, the veteran 
underwent a VA audiometric examination in January 2004, which 
indicated the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
20
LEFT
10
10
10
10
15

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  Average puretone thresholds were 13 
decibels in the right ear and 11 decibels in the left ear.  A 
diagnosis of normal hearing in the test frequencies for both 
the right and left ear was given.  The examiner opined that 
the veteran did have mild hearing loss in both ears but that 
this hearing loss was at the 6000 hertz level, a range not 
used in determining disability for VA purposes.    

Applying the above, it is clear that the veteran does not 
suffer from a hearing loss disability for VA benefit 
purposes.  The veteran does not have hearing loss in 40 
decibels in any of the frequencies, he does not have three 
frequencies in which his scores are 26 decibels or greater, 
and his scores on the Maryland CNC Test are not less than 94 
percent.  There is no other competent evidence of record 
showing current hearing loss for VA purposes.  Without a 
showing of current hearing loss disability for VA purposes, 
there is no basis for granting the benefit sought.  

Based on the above, the Board finds that the appellant has 
presented no competent medical evidence showing a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v Derwinski, 3 Vet. 
App. 223, 225 (1992).  Since there is no current hearing loss 
disability, service connection for bilateral hearing loss is 
not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).



III.  Sinusitis

When the veteran was treated for meningitis in 1992, he also 
received medical care for sinusitis.  A review of the 
discharge physical indicates that while he had received the 
care in 1992, the examiner who examined the veteran in July 
1995 did not find a chronic sinus disability.  That is, the 
veteran was not diagnosed with sinusitis two and one half 
years after his treatment in 1992.  

As a result of the Board's Decision/Remand of January 2004, 
the veteran underwent a VA examination of the ear, nose, and 
throat also in January 2004.  Prior to the examination, the 
veteran stated that he suffered from occasional sinus 
drainage but that he had not specifically been treated for 
sinusitis by a physician.  When examined, the doctor did not 
find tenderness in the sinus areas although the examiner did 
note some swelling in the turbinates of the nose.  Computed 
tomography (CT) scan of the veteran's sinuses were performed 
and the test results were within normal limits.  In fact, the 
veteran was not specifically diagnosed as having sinusitis 
per se although he was diagnosed as suffering from headaches 
secondary to the inservice meningitis.  The doctor further 
equivocated and stated that if sinusitis was found, it was 
not related to the veteran's military service or to any 
condition he suffered therefrom while in service.  

Notwithstanding the assertions made by the VA physician and 
the lack of other supporting medical evidence, the veteran 
has continued to assert that he suffers from sinusitis and 
that it is somehow related to his military service.  
Unfortunately, the veteran's assertions are the only positive 
evidence in support of his claim.  That is, the claims folder 
is negative for any medical evidence, either from a private 
doctor or a government physician, which would positively 
diagnose the veteran as suffering from chronic sinusitis or 
relate any found sinus condition with the veteran's military 
service or the meningitis the veterans suffered from while in 
service.  

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may suffer from pain in the sinus region or he may comment 
on recurring swelling or drainage.  However, he is not 
competent to say that he has an actual disability that is 
related to his service or to a condition he suffered 
therefrom while he was in service.  In other words, there is 
no indication that he possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  While it is true that the 
veteran suffered from sinusitis in service, and that he now 
occasionally suffers from manifestations possibly attributed 
to sinusitis, medical evidence positively and conclusively 
diagnosing the veteran with a current disability and 
etiologically linking the disorder with the veteran's 
military service or to an incident therein has not been 
presented.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2004).  The veteran's claim is thus denied.


ORDER

Service connection for a bilateral eye disability as 
secondary to the service-connected residuals of spinal 
meningitis is denied.

Service connection for sinusitis as secondary to the service-
connected residuals of spinal meningitis residuals is denied.

Service connection for bilateral hearing loss as secondary to 
the service-connected residuals of spinal meningitis 
residuals is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


